Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed May 11, 2022, has been entered in the application. Claims 1, 3, 5, and 7-17 are pending, with claims 12-17 being currently withdrawn from consideration.
An office action directed to claims 1, 3, 5, 7-11 follows.

Claim Rejections - 35 USC § 112
Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, lines 2-3, the recitation of a further provision of “a protrusion” on the rotation suppressing bracket is confusing in that a plurality of protrusions are recited with respect to the bracket already in claim 1 as amended. It is not clear whether or not this recitation is intended to be redundant or to recite a yet further protrusion (compare with, e.g., claim 1, lines 16-17). In claim 11, lines 21-22, the recitation of a “side engagement groove part…having a groove shape” in the piston is confusing in view of the piston already being recited as including “a groove shape formed on a side surface” (claim 11, line 13). If these are both recitations of the same element, they should be recited using the same terminology, or the terminology should be made clearly distinct if there is both a “groove shape” and a “side engagement groove part”; further in claim 11, lines 26-27, the recitation of the “first engagement protrusion” extending from the bracket body and inserted “into the side engagement groove part” is confusing in view of there also being a ‘groove shape’ (line 13) as well as the bracket being recited as including “a protrusion” (line 16), to the extent that it is not clear whether there are two separate protrusion elements and two separate respective groove elements, or one or the other of the recitations is redundant. While applicant is certainly allowed to be his/her own lexicographer, and while the figures reasonably provide support for a pair of grooves and protrusions, the avoidance of parallel language (e.g., a first groove, second groove, first protrusion, second protrusion…etc.) make the intent of this recitation unclear.
 In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). 
	
Allowable Subject Matter
Claims 1, 5 and 7-10 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-17 are currently withdrawn from consideration.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards applicant’s amendment and the prior art, the examiner agrees that applicant’s amendments appear to have overcome the previous application of prior art. Applicant asserts that the previous rejections under 35 USC §112 have been overcome, however the examiner notes that applicant’s amendments to claims 1 (with resulting issues in claim 3) and 11 have created new clarity issues under 35 USC §112 (as set forth above). Applicant’s comments concerning rejoinder of claims 12-17 are well noted and appropriate, however at this time, claim 11 is not in allowable form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616